905 F.2d 1533Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wyman USHRY, Plaintiff-Appellant,v.Kevin BINNS, Correctional Officer;  Lloyd Hopkins,Correctional Officer;  James N. Rollins, Warden,Defendants-Appellees.
No. 89-6338.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 31, 1990.Decided May 18, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Paul V. Niemeyer, District Judge.  (C/A No. 89-166-PN)
Wyman Ushry, appellant pro se.
John Joseph Curran, Jr., Attorney General, Glenn William Bell, Office of the Attorney General of Maryland, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, WIDENER and SPROUSE, Circuit Judges.
PER CURIAM:


1
Wyman Ushry appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ushry v. Binns, C/A No. 89-166-PN (D.Md. Oct. 6, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.